Title: From Abigail Smith Adams to John Quincy Adams, 11 March 1805
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy March 11th 1805

As Congress are now up for this Season, you will be thinking of returning as soon as the Roads will permit, and that will be soon, unless we should have a renewal of winter. the two last weeks of Feb’ry and March as far as it is gone, has been very fine weather. uncommonly so, the grass springs, and the trees bud, too soon I fear for a climate so liable to sudden changes; I fear you will not get mrs Shaws House. it will be advertized immediatly & sold. there is some prospect that Robert Shaw may be the purchaser. if he should, he will let it—but their object is to sell in preference.
You will congratulate me that I have prevaild upon your Father, to let the lower Farm to Michel to the halves, & that for 5 years: I am sure We shall do much better in that way, than the one we have been in.
You will see by the papers that Rivalship & party Spirit, have adopted Club Law—instead of the Sword and pistol. I am sorry for mr S... Children, particularly William who is really an estimable Man—nothing but the regard for them and the respectable, and powerfull connections they have formed by marriage have restrained the tongues & pen’s of those who have had it in their power to display the Character of mr S— in its true light. This buisness was commenced a for tnight ago by mr Blake upon the exchange between him and mr Sullivan—after which Blake went into the insureance office, and there publically made declarations Similar to those this day publishd in the Centinal—
The public are anxiously waiting the result of the important trial which has for several weeks occupied the Senate. O may our Country be saved from the ignominy and disgrace which will attach to it, should the judge be sentenced as guilty. can it be possible? I have foreborne to say a word untill the subject was decided. the next week will put us out of our suspence.
Your Brother is just come in from Dedham court—where he has been all the week—
I inclose a Bill which if you can as well as not, pay for me as you come through Philadelphia it would oblige me, and I will repay You upon your arrival here. the reason of my requesting it is, that a Boston Bill is as great a Rarity, or a Bill of the United Stats, as a silver dollar, or an Apple Blossom in March, whilst the Bills of all the Country Banks are as plenty as Rose Bugs in June; and as pernicious, as it must be amidst Such a variety impossible to prevent detect counterfeits.
Since I began this Letter I have been informd that William Baxter has offerd his House to let. he asks two Hundred dollars a year for the House Garden Barn &c it is large and has a fine Hall above stairs which would do for a Library. the house is finishd in a plain Stile and has not any yard before it. upon many accounts it is to be preferd to Mrs Shaws the Situation is in the center of the Town. marketting may be had at the door, and it is in the best Neighbourhood. he made the offer of it to your Brother, and wished him to go and see it—I think he asks too much. If he would make an abatement and put up a fence before the door it will suit you better than your own, and it will be nearer to your Farm than mrs Shaws if you could have had that.
If you Should have opportunity to write and give any directions respecting it, I will endeavour to see them executed.
My Love to Mrs Adams and the Children / from / Your affectionate / Mother

Abigail Adams